UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6975



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


DANIEL A. VOGEL, JR.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:91-cr-00440-DCN)


Submitted:   October 6, 2006                 Decided:   November 3, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel A. Vogel, Jr., Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel A. Vogel, Jr., appeals the district court’s order

denying Vogel’s petition for writ of error coram nobis.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        United

States v. Vogel, No. 2:91-cr-00440-DCN (D.S.C. Apr. 20, 2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -